 



Exhibit 10.1

 

RITTER PHARMACEUTICALS, INC.

 

THIRD AMENDMENT TO 2015 EQUITY INCENTIVE PLAN

 

(Effective September 15, 2017)

 

Ritter Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
adopts this Third Amendment (this “Amendment”) to the 2015 Equity Incentive Plan
(as amended, the “2015 Plan”).

 

WITNESSETH

 

WHEREAS, the Company’s Board of Directors (the “Board”) has adopted the 2015
Plan and the Company’s stockholders have ratified the 2015 Plan;

 

WHEREAS, the Plan currently provides that the maximum aggregate number of shares
of common stock of the Company (“Company Stock”) that may be issued under the
2015 Plan is 1,641,289 shares, plus (ii) any shares which are subject to awards
under the Prior Plans (as defined in the 2015 Plan) which after the Effective
Date (as defined in the 2015 Plan) are forfeited or lapse unexercised or are
settled in cash and are not issued under the Prior Plans;

 

WHEREAS, the 2015 Plan currently provides that no more than 1,641,289 shares may
be delivered upon the exercise of incentive stock options intended to qualify
under Section 422 of the Internal Revenue Code;

 

WHEREAS, the Company desires to amend the 2015 Plan to (a) increase the number
of shares of company stock that may be issued under the 2015 Plan by 25,858,711
shares to an aggregate of (i) 27,500,000 shares plus (ii) any shares which were
available for grant under the Prior Plans on the effective date of the 2015 Plan
or were subject to awards under the Prior Plans which, after the effective date
of the 2015 Plan, were or are forfeited or lapse unexercised or were or are
settled in cash and are not issued under the Prior Plans; (b) increase the
number of shares that may be issued under the 2015 Plan pursuant to incentive
stock options intended to qualify under Section 422 of the Internal Revenue Code
by 25,858,711 shares to an aggregate of 27,500,000 shares; and (c) to increase
the maximum number of shares of common stock subject to awards of any
combination that may be granted under the 2015 Plan during any calendar year to
any one individual from 300,000 shares to 3,000,000 shares; and

 

WHEREAS, pursuant to Section 13.1 of the 2015 Plan, the Company may amend the
2015 Plan.

 

NOW, THEREFORE, BE IT RESOLVED, the 2015 Plan is hereby amended as follows:

 

“3.1 Number of Shares.

 

(a) Subject to Section 13.2 and Section 3.1(b), the aggregate number of Shares
which may be issued or transferred pursuant to Awards under the Plan is (i)
Twenty Seven Million Five Hundred Thousand (27,500,000), plus (ii) any Shares
which are available for grant under the Prior Plans on the Effective Date or are
subject to awards under the Prior Plans which after the Effective Date are
forfeited or lapse unexercised or are settled in cash and are not issued under
the Prior Plans. No more than Twenty Seven Million Five Hundred Thousand
(27,500,000) Shares may be delivered upon the exercise of Incentive Stock
Options. After the Effective Date, no awards may be granted under any Prior
Plan, however, any awards under any Prior Plan that are outstanding as of the
Effective Date shall continue to be subject to the terms and conditions of such
Prior Plan.”

 

“3.3 Limitation on Shares Subject to Individual Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13.2, the maximum
aggregate number of Shares with respect to one or more Awards that may be
granted to any one person during any calendar year shall be 3,000,000 Shares. To
the extent required by Section 162(m) of the Code, shares subject to Awards that
are canceled shall continue to be counted against the Award Limit.”

 



   

 



 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the effective date written above.

 

  RITTER PHARMACEUTICALS, INC.         By /s/ Michael D. Step   Name: Michael D.
Step   Title: Chief Executive Officer

 



   

 

 

 

 

 

 

 

 